Citation Nr: 1003508	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-29 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for lumbar spondylosis 
with degenerative joint disease and disc disease status post 
L4-L5 fusion, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from July 1977 to November 
1999.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which increased from 10 to 20 percent the 
evaluation for a lumbar spine disability, effective March 29, 
2006.


FINDING OF FACT

The Veteran's lumbar spine disorder is manifested by no worse 
than forward flexion to 45 degrees, with no further 
limitation of motion due to functional loss. There is no 
evidence of incapacitating episodes of Intervertebral Disc 
Disease.


CONCLUSION OF LAW

The criteria are not met for a higher rating than 20 percent 
for lumbar spondylosis with degenerative joint disease and 
disc disease status post L4-L5 fusion.                    38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5242 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated May 2006, the RO 
notified                  the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A.        § 
5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b)(1). 
The VCAA notice preceded issuance of the August 2006 rating 
decision on appeal, and thus comported with the standard for 
timely notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment, and post-service treatment at military 
medical facilities. The Veteran has also undergone several VA 
examinations. See 38 C.F.R. §4.1 (for purpose of application 
of the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). In support of 
his claim, the Veteran has provided additional private 
medical records, and several personal statements. He has not 
requested the opportunity for a hearing at any point. There 
is no indication of any further available evidence or 
information that has not already been obtained. The record as 
it stands includes sufficient competent evidence to decide 
the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. The degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran's lumbar spine disability is presently rated at 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5242, for degenerative arthritis of the spine. This condition 
is to be evaluated in accordance with VA's General Rating 
Formula for Diseases and Injuries of the Spine. 

The rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent of more of the height. 
 
A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 
percent rating is for assignment for forward flexion of the 
cervical spine of 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine. A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating may be assigned due to unfavorable 
ankylosis of the entire spine. Under notes to the rating 
formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. Note (4): Round each 
range of motion measurement to the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis.

The criteria for Intervertebral Disc Syndrome (IVDS) also 
potentially applies. Under the rating criteria, IVDS may be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or otherwise based upon the frequency 
and severity of its incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009). The 
specific formula for IVDS provides: If there are 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks, a 10 percent rating is warranted; 
if at least 2 weeks but less than 4 weeks, a 20 percent 
rating; if at least 4 weeks but less than 6 weeks, a 40 
percent rating is warranted; and where there are 
incapacitating episodes with a total duration of at least 6 
weeks during the past 12 months, the assignment of a maximum 
60 percent rating is warranted. Note (1) to the rating 
criteria provides that an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.

Records of VA outpatient treatment include a February 2006 
neurosurgical consultation on which the Veteran reported 
having sharp lower back pain for which he had previously been 
prescribed medication and given epidural steroid injections. 
Objective examination showed no muscle atrophy, equal motor 
strength and range of motion in all extremities, and no 
sensory loss. The preliminary diagnosis was low back pain 
secondary to sacroiliac dysfunction. As indicated from a 
March 2006 general consultation, there was an ongoing 
diagnosis of low back pain with radiculopathy. The Veteran 
underwent sacroiliac joint injections of pain relief 
medication later that year.

The Veteran underwent a VA Compensation and Pension 
examination in May 2006. He then described constant lower 
back pain that was burning and aching in nature. The pain was 
estimated at 7 out of 10, could be elicited by physical 
activity, and was relieved by rest. He stated that at the 
time of pain he required bed rest.               The 
treatment comprised Vicodin or Percocet. The condition did 
not reportedly cause incapacitation. The apparent functional 
impairment was difficulty performing any physical tasks 
without significant pain. On physical examination, posture 
was normal, and gait was within normal limits. An assistive 
device was not required for ambulation. The thoracolumbar 
spine had no radiating pain on movement. Muscle spasm was 
absent. There was tenderness noted at the right S1 joint and 
L4-S1 region. There was a negative straight leg raising test. 
There was no ankylosis of the lumbar spine. Range of motion 
consisted of forward flexion to 45 degrees, extension to 10 
degrees, right and left lateral flexion to 30 degrees, right 
rotation   20 degrees, and left rotation 30 degrees. Pain 
occurred only at the end point of motion, with the exception 
of left rotation for which pain began at 20 degrees. Joint 
function was not additionally limited after repetitive use by 
fatigue, weakness, lack of endurance, or incoordination. 
Inspection of the spine revealed normal head position with 
symmetry in appearance. There was symmetry of spinal motion 
with normal curvatures of the spine. There were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement. Neurological evaluation of the lower 
extremities showed sensory and motor function within normal 
limits, and reflexes of 2+ in the lower extremities. The 
diagnosis was degenerative disc disease of the lumbar spine, 
objectively shown on radiographs.

In January 2007 correspondence the Veteran stated that he had 
to walk favoring his right side, and that there was pain 
radiating from his back down the right leg.

A June 2007 report of an orthopedic consultation at the 
Portsmouth Naval Medical Center indicates a history of 
herniated disc and lower back and right leg radicular pain, 
with some weakness in the right leg. The assessment was 
degenerative disc disease with instability in L4-L5, and 
claudication/spinal stenosis. The next month the Veteran 
underwent an L4-L5 vertebral fusion procedure. 

Upon VA examination again in August 2009, the Veteran 
reported being able to walk 50 feet in approximately five 
minutes. He did not have a history of falls.       He 
reported the symptoms associated with his spinal condition of 
stiffness, fatigue and decreased motion. The Veteran 
indicated that on the lower back on the right side the pain 
occurred constantly, and traveled to the lower right leg. The 
pain could be exacerbated by physical activity and stress, 
and was relieved by Tramadol and muscle relaxants. He stated 
that the condition had not resulted in any incapacitation. 
The reported functional impairment was not being able to 
carry out physical activity. 

Objectively, posture and gait were both within normal limits. 
Walking was steady and did not require use of an assistive 
device. The thoracolumbar spine showed no evidence of 
radiating pain on movement. Muscle spasm was absent. There 
was no tenderness or guarding of movement. There was no 
weakness. Muscle tone and musculature were normal. Straight 
leg raising was negative. Lasegue's sign was negative. There 
was no ankylosis of the spine. Range of motion consisted of 
forward flexion to 50 degrees, extension to 15 degrees, right 
and left lateral flexion to 20 degrees, right rotation 20 
degrees, and left rotation 29 degrees. Pain occurred only at 
the end point of motion, with the exception of left rotation 
for which pain began at 20 degrees. Joint function was not 
additionally limited after repetitive use by fatigue, 
weakness, lack of endurance, or incoordination. Inspection of 
the spine revealed normal head position with symmetry in 
appearance. There was symmetry of spinal motion with normal 
curvatures of the spine. Neurologic evaluation showed that 
there were no sensory deficits from L1-L5 or of S1. There was 
no lumbosacral motor weakness. The lower extremities showed 
no signs of pathologic reflexes. There were no signs of 
lumbar Intervertebral Disc Syndrome with chronic and 
permanent nerve root involvement. The diagnosis was lumbar 
spondylosis with degenerative joint and disc disease status 
post L4-L5 interbody fusion. The effect of the condition on 
the Veteran's usual occupation was that he could not do any 
physical activity. 

The Board has reviewed these findings and concludes that a 20 
percent rating remains the proper disability evaluation for 
the Veteran's lumbar spine disorder. The relevant rating 
criteria first and foremost involves the General Rating 
Formula for disorders of the spine. Pursuant to that criteria 
the next higher available             40 percent rating would 
require evidence of either forward flexion of the 
thoracolumbar spine 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine. See 38 C.F.R. § 
4.71a, Diagnostic Code 5242. In this instance, neither is 
shown. The Veteran has at least some degree of retained 
capacity for motion in the thoracolumbar spine, and therefore 
does not manifest ankylosis of any form. See Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski,          3 
Vet. App. 259 (1992), (both indicating that ankylosis is 
complete immobility of the joint in a fixed position, either 
favorable or unfavorable). Moreover, the Veteran has 
significantly greater retained mobility of the spine than 
would otherwise warrant assignment of a 30 percent rating. 
The most pronounced such findings from the May 2006 VA 
examination demonstrate forward flexion to 45 degrees. There 
was no further diminution of range of motion when taking into 
account functional loss due to pain, fatigue, repetitive use 
or other factors. Rather, range of motion was essentially 
unchanged even after considering the impact of pain and 
similar practical limitations upon joint functionality. See 
DeLuca, supra. It follows that the objective criteria for 
disability evaluation predicated upon limitation of motion 
present no basis of recovery in seeking entitlement to a 
higher rating than the existing 20 percent evaluation. 

There is also the matter of potential application of the 
criteria for IVDS, given that there is an existing diagnosis 
of lumbar disc disease, however, this does not warrant any 
increased evaluation. The rating formula for IVDS under 
Diagnostic Code 5243 is premised upon the frequency and 
severity of incapacitating episodes, and the Veteran is not 
shown to have had the requisite incapacitating episodes. 
While he denotes symptomatology of some measurable level of 
severity, there is no mention or suggestion of incapacitating 
episodes in the form of physician prescribed periods of 
bedrest. The VA examinations likewise consistently denote 
that there were no symptoms or manifestations of IVDS 
observed, including signs of chronic and permanent nerve root 
involvement. 
 
Further considered has been the reported history of right 
side lower extremity pain, but which has not been objectively 
borne out as a qualifying compensable neurological symptom 
associated with the service-connected low back disorder. 
There is a March 2006 VA physician's assessment of 
radiculopathy from the lower back down the right side, and 
the Veteran has often reported right sided pain into the 
lower leg. This notwithstanding, on both VA medical 
examinations neurological findings were completely normal. 
This included examination regarding muscle tone, sensory 
capacity, and reflex capacity, which detected essentially no 
abnormalities. Without any confirmation of neurological 
deficiency, there is no basis for assignment of a separate 
compensable rating for right sided lower extremity 
radiculopathy.

Accordingly, a 20 percent disability rating remains the 
proper evaluation for the Veteran's service-connected lumbar 
spine disability under the rating schedule. There is likewise 
no basis to assign any staged ratings during the time period 
under consideration, inasmuch as there has been no graduated 
increase in severity of symptomatology at any point. The 
Veteran's symptoms have been consistently maintained at the 
20 percent level.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected lumbar spine disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. He remains 
employed on a full-time basis. The Veteran's service-
connected disorder also has not necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors,         the Board is 
not required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board is therefore denying the claim for an increased 
rating for lumbar spondylosis with degenerative joint disease 
and disc disease status post L4-L5 fusion. The preponderance 
of the evidence is against the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   



ORDER

A higher rating than 20 percent for lumbar spondylosis with 
degenerative joint disease and disc disease status post L4-L5 
fusion is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


